    Case: 1:16-cv-08297 Document #: 91 Filed: 05/10/19 Page 1 of 4 PageID #:345



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
BEA SULLIVAN-KNOFF                      )
                                        )
     Plaintiff,                         )
                                        ) 16-CV-08297
     v.                                 )
                                        ) Judge Andrea R. Wood
THE CITY OF CHICAGO and RAHM            )
EMANUEL, in his Official Capacity,      )
                                        )
     Defendants.                        ) JURY DEMANDED

                           JOINT MOTION TO STAY LITIGATION

       The Parties jointly move this Court to allow this litigation to be stayed in order for the

parties to exhaust settlement possibilities. In support, the Parties state as follows:

       1. Plaintiff brought this action against the City of Chicago and Mayor Rahm Emanuel

           challenging the constitutionality of the City of Chicago Municipal Code 4-60-

           140(d)(3). Dkt. 1.

       2. On November 12, 2018, this Court granted in part and denied in part Defendants’

           Rule 12(b)(6) motion to dismiss Plaintiff’s Complaint. Dkt. 70.

       3. On December 7, 2018, Defendants filed a Rule 54(b) motion to reconsider the Court’s

           November 12, 2018 order. Dkt. 72. That motion has been fully briefed as of January

           18, 2019.

       4. Plaintiff has answered written discovery and the parties have had a LR 37.2

           conference regarding those answers. Plaintiff issued interrogatories and requests to

           produce to Defendant City on April 30, 2019. The next court date is July 18, 2019.

           Dkt. 90.

       5. On April 23, 2019, Plaintiff issued a settlement demand, which included proposed

           changes to the ordinance at issue.
    Case: 1:16-cv-08297 Document #: 91 Filed: 05/10/19 Page 2 of 4 PageID #:346



       6. On May 9, 2019 counsel for the parties discussed via phone Plaintiff’s demand and

           the potential resolution of this matter.

       7. Because the City of Chicago will have a change in administration on May 20, 2019,

           Defendants’ counsel need additional time to discuss settlement possibilities with the

           new administration.

       8. Further, the parties seek a stay of discovery while continuing to discuss settlement

           possibilities so that Plaintiff does not incur additional Section 1988 attorney fees.

       9. The Parties jointly agree to a stay of this litigation in order to discuss potential

           resolution of this matter.

       10. The Parties wish to keep the July 18, 2019 status date before this Court in order to

           report on the status of settlement discussions.

WHEREFORE, the Parties respectfully ask this Court to stay this litigation pending further

order of the Court in order to allow parties time to discuss resolution of this matter.



Dated: May 10, 2019                            Respectfully Submitted,

                                               PLAINTIFF BEA SULLIVAN-KNOFF

                                               By: /s/Mary J. Grieb

                                               Mary J. Grieb
                                               The Shiller Preyar Law Offices
                                               601 South California Avenue
                                               Chicago, IL 60608
                                               (312) 226-4590
                                               Attorneys for Plaintiff

                                               DEFENDANTS CITY OF CHICAGO AND
                                               MAYOR RAHM EMANUEL

                                               By: /s/ Maggie Sobota




                                                  2
Case: 1:16-cv-08297 Document #: 91 Filed: 05/10/19 Page 3 of 4 PageID #:347



                                  Maggie Sobota
                                  Bradley G. Wilson
                                  Tara D. Kennedy
                                  City of Chicago, Department of Law
                                  Constitutional and Commercial
                                    Litigation Division
                                  30 North LaSalle Street, Suite 1230
                                  Chicago, Illinois 60602
                                  (312) 742-0260 / 744-9028




                                    3
    Case: 1:16-cv-08297 Document #: 91 Filed: 05/10/19 Page 4 of 4 PageID #:348



                               CERTIFICATE OF SERVICE

       Mary J. Grieb hereby certifies that a copy of the foregoing was served upon all opposing

counsel via the CM/ECF email system.



s/ Mary J. Grieb

Mary J. Grieb
Shiller Preyar Law Offices
601 S. California Ave.
Chicago, IL 60612
(312) 226-4590




                                               4
